UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7526



JACK HINCHMAN,

                                              Plaintiff - Appellant,

          versus


PRIME CARE MEDICAL, Central Regional Jail,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-01-93-1)


Submitted:   November 8, 2001          Decided:     November 20, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jack Hinchman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jack Hinchman appeals from the district court’s order denying

his motion for reimbursement.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    Hinchman v.

Prime Care Medical, No. CA-01-93-1 (N.D.W. Va. Aug. 30, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2